UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04529 ) Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2007 Date of reporting period: February 28, 2007 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 2/28/07 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FRN Floating Rate Notes FSA Financial Security Assurance G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (99.1%)(a) Rating(RAT) Principal amount Value Michigan (90.9%) Adrian, City School Dist. G.O. Bonds, FSA, Q-SBLF, 4 1/2s, 5/1/26 Aaa $2,215,000 $2,256,509 Ann Arbor, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5s, 3/1/15 Aaa 1,315,000 1,432,298 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), MBIA, 5s, 5/1/19 Aaa 1,675,000 1,813,523 Clarkston, Cmnty. Schools G.O. Bonds, MBIA, 5s, 5/1/17 Aaa 1,500,000 1,635,600 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, MBIA, 4 3/4s, 7/1/25 Aaa 1,500,000 1,514,070 Detroit, Swr. Disp. FRN, Ser. D, FSA, 4.191s, 7/1/32 Aaa 375,000 376,301 Detroit, Swr. Disp. VRDN, Ser. B, FSA, 3.66s, 7/1/33 VMIG1 4,700,000 4,700,000 Detroit, Wtr. Supply Syst. Rev. Bonds (Sr. Lien), Ser. A, MBIA, 5 1/4s, 7/1/19 (Prerefunded) Aaa 2,480,000 2,702,084 Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, 5 1/4s, 2/1/27 Aaa 3,065,000 3,143,127 Ecorse, Pub. School Dist. G.O. Bonds, FSA, Q-SBLF 5s, 5/1/13 Aaa 1,700,000 1,826,395 5s, 5/1/12 Aaa 1,650,000 1,756,145 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, Q-SBLF, 5s, 5/1/23 Aaa 1,950,000 2,102,822 Fraser, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, 5s, 5/1/24 Aaa 1,000,000 1,074,720 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp. OB Group), Ser. A, 5 3/4s, 9/1/17 Ba1 675,000 687,960 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, 5s, 5/1/21 Aaa 2,000,000 2,139,980 Grand Rapids, Rev. Bonds (San. Swr. Sys.), MBIA 5s, 1/1/21 Aaa 500,000 539,475 5s, 1/1/20 Aaa 500,000 540,215 Harper Creek, Cmnty. School Dist. G.O. Bonds, Q-SBLF 5 1/8s, 5/1/31 AA 1,160,000 1,212,606 5 1/8s, 5/1/31 (Prerefunded) AA 1,030,000 1,088,041 Hartland, Cons. School Dist. G.O. Bonds, FGIC, 6s, 5/1/18 (Prerefunded) Aaa 1,500,000 1,605,465 Huron, School Dist. G.O. Bonds Q-SBLF, FSA, 5 5/8s, 5/1/15 (Prerefunded) Aaa 325,000 349,785 Q-SBLF, FSA, U.S. Govt Coll., 5 5/8s, 5/1/15 (Prerefunded) Aaa 675,000 726,476 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds, FGIC, 5.244s, 6/1/11 (Prerefunded) Aaa 7,000,000 7,031,990 Kalamazoo, Pub. Schools G.O. Bonds, FSA, 4 5/8s, 5/1/26 Aaa 1,000,000 1,034,280 Kent, Hosp. Fin. Auth. Rev. Bonds (Spectrum Hlth.), Ser. A, MBIA, 5 1/2s, 1/15/16 (Prerefunded) AAA 1,450,000 1,569,567 Lansing, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5 3/8s, 6/1/20 AAA 1,035,000 1,129,527 Lincoln, Cons. School Dist. G.O. Bonds, MBIA, 5s, 5/1/20 AAA 1,970,000 2,136,977 Manistee, Area School Dist. G.O. Bonds, FGIC, 5 3/4s, 5/1/19 (Prerefunded) Aaa 800,000 835,328 Meridian , Pub. School Dist. G.O. Bonds (School Bldg. & Site), MBIA, 5s, 5/1/31 Aaa 2,500,000 2,685,975 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB 1,000,000 1,069,070 (Kalamazoo College), 5s, 12/1/20 A1 250,000 260,998 MI Muni. Board Auth. Rev. Bonds (State Clean Wtr. Revolving Fund), 5s, 10/1/23 Aaa 2,500,000 2,715,775 (State Clean Wtr. Revolving Fund), 5s, 10/1/22 Aaa 1,000,000 1,087,980 (Drinking Wtr. Revolving Fund), 5s, 10/1/14 Aaa 1,500,000 1,628,745 MI Muni. Bond Auth. Rev. Bonds (Drinking Wtr. Revolving Fund), 5 1/2s, 10/1/18 (Prerefunded) Aaa 1,000,000 1,055,370 MI State Bldg. Auth. Rev. Bonds (Fac. Program), Ser. I, 4 3/4s, 10/15/25 Aa3 1,645,000 1,651,514 MI State Comprehensive Trans. Rev. Bonds, Ser. B, FSA, 5 1/4s, 5/15/11 Aaa 1,475,000 1,568,884 MI State Hosp. Fin. Auth. Rev. Bonds (Oakwood Hosp.), Ser. A, 6s, 4/1/22 A2 1,000,000 1,093,320 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A2 1,000,000 1,089,810 (Sparrow Hosp.), 5 1/2s, 11/15/21 A1 655,000 701,780 (Oakwood Oblig. Group), 5 1/2s, 11/1/17 A2 1,000,000 1,080,160 (Chelsea Cmnty. Hosp.), 5 3/8s, 5/15/19 BBB 1,000,000 1,018,540 Ser. A, 5s, 4/15/26 A1 730,000 768,150 MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A, 3.9s, 6/1/30 AA+ 1,200,000 1,197,576 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (SD Warren Co.), Ser. C, 7 3/8s, 1/15/22 BB/P 550,000 558,234 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aaa 1,500,000 1,980,765 (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Prerefunded) AAA/P 3,000,000 3,486,240 (Detroit Edison Co.), AMBAC, 4.85s, 9/1/30 Aaa 1,000,000 1,038,770 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa3 500,000 528,475 Mount Clemens Cmnty. School Dist. Rev. Bonds (School Bldg. & Site), Q-SBLF, 5 1/2s, 5/1/18 (Prerefunded) Aa2 1,350,000 1,457,177 New Haven, Cmnty. Schools G.O. Bonds (School Bldg. & Site), FSA, 5s, 5/1/20 Aaa 2,000,000 2,169,520 Otsego, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/27 (Prerefunded) AAA 1,600,000 1,732,784 Pennfield, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, 5s, 5/1/26 Aaa 1,000,000 1,061,640 Plymouth-Canton Cmnty., School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aaa 2,000,000 2,123,280 Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 BB+ 750,000 802,380 Rochester Cmnty. School Dist. G.O. Bonds, Ser. II, Q-SBLF, 5 1/2s, 5/1/21 (Prerefunded) Aa2 1,400,000 1,511,146 Romulus, Township Cmnty. Schools G.O. Bonds, Q-SBLF, 5s, 5/1/11 Aa2 1,015,000 1,065,344 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), FSA, 5s, 5/1/21 Aaa 1,500,000 1,624,740 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, MBIA, 5 1/4s, 11/15/35 Aaa 1,000,000 1,046,850 St. Clair Cnty., G.O. Bonds, AMBAC, 5s, 4/1/21 AAA 1,000,000 1,069,300 Warren Cons. School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/12 Aa2 1,370,000 1,452,173 Wayland, Unified School Dist. Rev. Bonds, FGIC, Q-SBLF, 8s, 5/1/10 Aaa 2,000,000 2,174,000 Wayne Cnty., Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 6s, 6/1/08 Aaa 2,405,000 2,441,910 West Bloomfield, School Dist. G.O. Bonds (School Bldg. & Site) MBIA, 5 5/8s, 5/1/16 (Prerefunded) Aaa 1,000,000 1,076,260 FSA, 5s, 5/1/24 (Prerefunded) Aaa 1,325,000 1,434,962 Western MI U. Rev. Bonds, AMBAC, 5s, 7/15/10 Aaa 1,120,000 1,169,896 Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF 5s, 5/1/28 (Prerefunded) Aaa 1,875,000 2,013,338 5s, 5/1/28 Aaa 125,000 132,174 Zeeland, Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, 5s, 5/1/27 Aaa 1,425,000 1,514,661 Puerto Rico (8.2%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 695,000 724,802 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.) MBIA, 5 3/4s, 7/1/26 (Prerefunded) Aaa 2,500,000 2,663,525 Ser. A, 5 1/4s, 7/1/30 BBB 550,000 599,005 Ser. B, 5 1/4s, 7/1/16 BBB 500,000 549,435 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/16 BBB 250,000 269,225 PR Elec. Pwr. Auth. Rev. Bonds, Ser. HH, FSA, 5 1/4s, 7/1/29 Aaa 3,000,000 3,183,090 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,400,000 1,526,826 TOTAL INVESTMENTS Total investments (cost $111,454,703) (b) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/28/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Citibank, N.A. $2,600,000 (E) 5/23/12 3 month USD-LIBOR-BBA 4.923% $(4,888) 4,000,000 (E) 5/23/12 3.422% U.S. Bond Market Association Municipal Swap Index 960 JPMorgan Chase Bank, N.A. 3,445,000 (E) 11/8/11 3 month USD-LIBOR-BBA 5.036% 8,406 5,300,000 (E) 11/8/11 3.488% U.S. Bond Market Association Municipal Swap Index (16,416) Morgan Stanley Capital Services, Inc. 3,000,000 (E) 11/16/11 3.4695% U.S. Bond Market Association Municipal Swap Index (16,220) Total (E) See Interest rate swap contracts note regarding extended effective dates. NOTES (a) Percentages indicated are based on net assets of $116,891,385. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 28, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 28, 2007. Securities rated by Putnam are indicated by "/P." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $111,454,703, resulting in gross unrealized appreciation and depreciation of $4,386,486 and $24,349, respectively, or net unrealized appreciation of $4,362,137. The rates shown on VRDN and Floating Rate Notes (FRN) are the current interest rates at February 28, 2007. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 28, 2007 (as a percentage of net assets): Utilities & power 19.7% Health care 14.2 The fund had the following insurance concentrations greater than 10% at February 28, 2007 (as a percentage of net assets): MBIA 24.4% FSA 20.2 FGIC 20.0 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Effective January 1, 2007, the fund retained State Street Bank and Trust Company ("State Street") as its custodian. Putnam Fiduciary Trust Company, the fund's previous custodian, is managing the transfer of the fund's assets to State Street. This transfer is expected to be completed for all Putnam funds during the first half of 2007, with PFTC remaining as custodian with respect to fund assets until the assets are transferred. Also effective January 1, 2007, the fund's investment manager, Putnam Investment Management, LLC entered into a Master Sub-Accounting Services Agreement with State Street, under which the investment manager has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 27, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 27, 2007
